Notice: This opinion is subject to formal revision before publication in the Atlantic
and Maryland Reporters. Users are requested to notify the Clerk of the Court of
any formal errors so that corrections may be made before the bound volumes go
to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

                                  No. 22-BG-054

                         IN RE HARRY TUN, RESPONDENT.

                         A Suspended Member of the Bar
                            of the District of Columbia
                          (Bar Registration No. 416262)

                          On Report and Recommendation
                    of the Board on Professional Responsibility
                           (Bar Docket No. 2017-D215)
                          (Board Docket No. 19-BD-019)

(Argued October 26, 2022                              Decided December 22, 2022)

      Abraham C. Blitzer for respondent.

      Myles V. Lynk, Senior Assistant Disciplinary Counsel, with whom Julia L.
Porter, Deputy Disciplinary Counsel, was on the brief, for the Office of Disciplinary
Counsel.

      Before EASTERLY and ALIKHAN, Associate Judges, and RUIZ, Senior Judge.

      ALIKHAN, Associate Judge: Considering the record before it, including

Disciplinary Counsel’s recommendations, the Ad Hoc Hearing Committee’s report,

and the respondent’s counterarguments, the D.C. Board on Professional

Responsibility concluded that Harry Tun had violated numerous Maryland Rules of

Professional Conduct by committing serious acts of repeated dishonesty. Despite
                                           2

the Hearing Committee’s recommendation that Mr. Tun be suspended for three years

with a fitness requirement, the Board concluded that he should be disbarred.

Because Mr. Tun concedes that he violated the charged rules, and because

disbarment is within the acceptable range of outcomes for misconduct of this

magnitude, we agree with the Board’s recommendation and disbar Mr. Tun from the

practice of law in the District of Columbia. 1


                            I.     Factual Background

          A.   Mr. Tun’s D.C. Bar Membership and Disciplinary History

      Mr. Tun has been a member of the District of Columbia Bar since 1988. From

1993 to the present, he has received a total of five informal admonitions from the

D.C. Office of Disciplinary Counsel (formerly the Office of Bar Counsel) and two

suspensions from this court for violating various professional rules.


      Mr. Tun’s disciplinary history is long, but we review it to provide an accurate

timeline of his misconduct. Mr. Tun received his first informal admonition in

November 1993 for violating D.C. R. Prof. Conduct 1.4(a) (failing to communicate


      1
         This court is able to discipline Mr. Tun for his violations of the Maryland
Rules of Professional Conduct because the conduct giving rise to this proceeding
had “its predominant effect in another jurisdiction in which the lawyer is also
licensed to practice.” D.C. R. Prof. Conduct 8.5(b)(2)(ii); see In re Johnson, 158
A.3d 913, 915 n.1 (D.C. 2017) (“A lawyer admitted to our bar may be disciplined
here for conduct occurring in another jurisdiction, and in appropriate cases, as here,
subject to discipline here based on the ethics rules of the other jurisdiction.”).
                                            3

with a client) and 1.5(b) (failing to provide a client with a written fee arrangement).

He received his second in February 1995 for violating then-Rule 1.15(b) (failing to

properly transmit funds to a third party). His third came in February 2004, this time

for violating Rules 1.15(a) (failing to maintain records of a client’s settlement

agreement) and 1.16(d) (failing to provide a client’s file). He received his fourth in

October 2011 for violating Rule 1.6(a) (improperly disclosing a client’s

confidences). And his fifth and final informal admonition came in October 2013 for

violating Rule 4.3(a)(1) (improperly advising an unrepresented person despite a

potential conflict with his client’s interests).


       An informal admonition is a form of discipline. See D.C. Bar R. XI, § 3(a)(5).

Each letter of admonition that Mr. Tun received specified the rules he had violated

and explained that the admonition constituted discipline pursuant to D.C. Bar R. XI,

§ 3. And even though a recipient of an informal admonition can request a formal

hearing to challenge the charges, D.C. Bar R. XI, § 8(b), Mr. Tun did not do so.


       In addition to being informally admonished, Mr. Tun was suspended in both

2011 and 2018 for separate violations of the District of Columbia’s professional

rules. In 2011, he received an 18-month suspension (with six months stayed in favor

of a one-year term of probation) for filing inaccurate Criminal Justice Act vouchers

with the Superior Court of the District of Columbia between 1999 and 2003. See In
                                          4

re Tun (Tun I), 26 A.3d 313, 314 (D.C. 2011) (per curiam). His submissions double-

billed for work he had done, resulting in $16,034 of overpaid funds. Id. Mr. Tun

and Disciplinary Counsel eventually filed a petition for negotiated discipline, which

this court accepted at the Hearing Committee’s recommendation. Id. at 314-15.


        The proceedings for Tun I, however, spawned yet another disciplinary action.

In 2018, Mr. Tun was suspended for one year for lying on a motion to recuse. See

In re Tun (Tun II), 195 A.3d 65, 68-72 (D.C. 2018). The motion, which Mr. Tun

filed while the Tun I proceedings were ongoing, falsely stated that the Tun I

investigation had concluded without any disciplinary action being instituted against

him. Id. at 69-70. In an effort to avoid blame for that misconduct, Mr. Tun also

gave intentionally false testimony to the Hearing Committee during the Tun II

proceedings. Id. at 74. While the Hearing Committee and Board both recommended

a one-year suspension, only the Board recommended an additional fitness

requirement. Id. at 71-72. After reviewing comparable cases and determining that

a showing of fitness was unnecessary, we suspended Mr. Tun for one year. Id. at

79. 2




       One member of the panel would have imposed a fitness requirement. Tun II,
        2

195 A.3d at 79 (Glickman, J., concurring in part and dissenting in part).
                                           5

                           B.    The Present Violations

      Mr. Tun was admitted to practice before the U.S. District Court for the District

of Maryland in March 1993. He subsequently applied to renew his membership six

times: in May 1997, March 1999, March 2002, March 2005, March 2011, and

July 2017.     Each application asked whether Mr. Tun had ever “been denied

admission to practice, disbarred, suspended from practice, or disciplined by any

court or bar authority.” On the first five renewal applications, he answered “no”

even though he had received one or more informal admonitions before each

application.   On the sixth, which he submitted after his 2011 suspension, he

answered “yes,” disclosing the suspension but none of the informal admonitions.

The renewal application also asked whether Mr. Tun was the subject of any pending

disciplinary proceedings. To his credit, he answered “yes” to this question on his

fifth renewal application, which he submitted while Tun I was ongoing. But he

answered “no” to this question on his sixth renewal application, even though he was

in the middle of the proceedings that would ultimately result in his second

suspension. In each application, Mr. Tun “declare[d]” or “certif[ied]” under penalty

of perjury that his responses were true.


      In August 2017, Mr. Tun wrote a letter to the district court admitting that his

answer to the pending discipline question in his sixth renewal application was false.

Mr. Tun claimed that he had believed that the question only referred to disciplinary
                                           6

actions pending in Maryland, despite having reported the pending District of

Columbia disciplinary proceeding in his fifth renewal application.


                             II.    Procedural History

      After receiving Mr. Tun’s letter, a district court employee informed the D.C.

Office of Disciplinary Counsel about the false statements in Mr. Tun’s sixth renewal

application, and Disciplinary Counsel opened an investigation. In March 2019,

Disciplinary Counsel served Mr. Tun with a specification of charges related to his

false statements on all six renewal applications, alleging violations of Maryland

Rules of Professional Conduct 19-303.3(a)(1) (knowingly making a false statement

of fact or law to a tribunal), 19-308.4(b) (committing a criminal act reflecting

adversely on the attorney’s honesty, trustworthiness, or fitness as an attorney),

19-308.4(c) (engaging in conduct involving dishonesty), and 19-308.4(d) (engaging

in conduct that seriously interferes with the administration of justice). Mr. Tun filed

an answer admitting to essentially all of the specification’s factual allegations. After

briefing, both parties presented arguments and testimony before an Ad Hoc Hearing

Committee.


      At the hearing, Mr. Tun initially claimed that he had not fully understood that

informal admonitions were a form of discipline when he submitted his renewal

applications. He also claimed that he had not thought it necessary to report District
                                         7

of Columbia disciplinary proceedings in his renewal applications in Maryland

federal court, repeating his explanation from the 2017 letter. Later in the hearing,

however, Mr. Tun admitted that he had understood the informal admonitions to be

forms of discipline and that he had “made a mistake” by omitting them from the

applications.


      In his post-hearing briefing, Mr. Tun conceded that his failure to report the

pending disciplinary matter in his sixth renewal application constituted perjury and

violated Maryland Rules 19-303.3(a)(1) and 19-308.4(b) to (d). But, somewhat

contradicting his hearing testimony, he again claimed ignorance about the true

disciplinary nature of his informal admonitions and argued that those omissions were

not perjurious. As to an appropriate sanction, Mr. Tun contended that he should only

be suspended for one year.      Disciplinary Counsel, in contrast, recommended

disbarment.


      Upon consideration of the evidence and briefing, the Hearing Committee

concluded that Mr. Tun had been fully aware of each informal admonition and had

known that each constituted discipline.      It also determined that he had given

intentionally false testimony at the hearing in attempting to explain why he had

omitted them. With respect to Mr. Tun’s failure to disclose his ongoing disciplinary

proceeding in his sixth renewal application, the Committee found that he had
                                          8

committed perjury in violation of both federal and Maryland law. It also found that

he had given intentionally false testimony at the hearing by claiming that he did not

know that he needed to report District of Columbia discipline to the Maryland federal

court.


         The Hearing Committee ultimately concluded that Mr. Tun had violated all of

the charged rules and recommended that he be suspended from the practice of law

for three years. It did not recommend a fitness requirement, however, explaining

that it could “envisage no fitness requirements, probation conditions, or CLE courses

that [would] correct [Mr. Tun]’s disregard for the truth when he is confronted with

a court submission in the future.”


         Before the Board, neither party took exceptions to the Hearing Committee’s

factual findings, but both parties lodged exceptions to its sanctions recommendation.

Disciplinary Counsel continued to assert that disbarment was appropriate, while

Mr. Tun advocated for an 18-month suspension without a fitness requirement.

Mr. Tun also took exception to the conclusion that he had given intentionally false

testimony at the hearing concerning his state of mind when he filed the renewal

applications.


         Given Mr. Tun’s limited exceptions, the Board determined that he was not

disputing the Hearing Committee’s conclusion that he had violated the charged rules.
                                         9

As a result, the Board’s report was almost exclusively limited to the appropriate

sanction. Departing from the Hearing Committee’s recommendation and agreeing

with Disciplinary Counsel, the Board recommended disbarment.            The Board’s

reasoning was four-fold.    First, the Board explained that Mr. Tun’s protracted

dishonesty over the course of more than 20 years strongly favored a sanction harsher

than suspension. Second, it noted that Mr. Tun had previously been disciplined for

dishonest conduct, but the sanctions in those cases had not deterred him from

continued dishonesty.     Third, the Board determined that aggravating factors

significantly outweighed any mitigating ones. 3     Fourth and finally, the Board

reviewed comparable cases and distinguished those that the Hearing Committee had

cited in favor of a three-year suspension as being “not sufficiently comparable . . .

because they d[id] not involve the protracted dishonesty found here.”




      3
         In its analysis of this third consideration, the Board addressed Mr. Tun’s
exception to the Committee’s determination that he had given intentionally false
testimony at the hearing. The Board concluded that Mr. Tun had not intentionally
lied to the Committee but instead had given “ineffectual explanations as to why he
thought he could lie on the renewal forms.” Even so, this was not exculpatory. The
Board found that his testimony actually established—perhaps more
disconcertingly—that he was capable of internally justifying his own dishonesty.
                                         10

       Disciplinary Counsel did not take exception to the Board’s recommendation,

but Mr. Tun submitted a one-paragraph letter of exception and subsequently filed a

brief in this court. 4


                                 III.   Discussion

       Mr. Tun has conceded that he violated each of the charged rules, and we

conclude that the Hearing Committee’s and Board’s findings on this front are

supported by substantial evidence. D.C. Bar R. XI, § 9(h)(1) (providing that this

court “shall accept the findings of fact made by the Board unless they are

unsupported by substantial evidence of record”). Therefore, the only issue before us

on appeal is the appropriate sanction. The Board contends—and Disciplinary

Counsel agrees—that disbarment is necessary. Mr. Tun instead advocates for a two-

year suspension without a fitness requirement. We agree with the Board.


                            A.    Standard of Review

       “The Board’s recommended sanction ‘comes to us with a strong presumption

in favor of its imposition.’” In re McClure, 144 A.3d 570, 572 (D.C. 2016)

(per curiam) (quoting In re Baber, 106 A.3d 1072, 1076 (D.C. 2015) (per curiam)).




       4
         Mr. Tun’s letter did not provide a clear basis for his exception and merely
stated: “Please be advised that Respondent Harry Tun hereby notes his exception to
the report and recommendation filed by the Board on Professional Responsibility on
February[ ]2, 2022, in this matter.”
                                         11

We “shall adopt the recommended disposition of the Board unless to do so would

foster a tendency toward inconsistent dispositions for comparable conduct or would

otherwise be unwarranted.” D.C. Bar R. XI, § 9(h)(1). And although we are

evaluating misconduct under the rules of another jurisdiction, we make sanctions

determinations pursuant to District of Columbia law. See, e.g., In re Ponds, 888

A.2d 234, 240-45 (D.C. 2005) (applying District law in a case where the respondent

was charged with violating the Maryland Rules of Professional Conduct).


                             B.     Sanctions Factors

      When determining the appropriate disciplinary sanction, we evaluate “(1) the

seriousness of the conduct, (2) [any] prejudice to the client, (3) whether the conduct

involved dishonesty, (4) violation of other disciplinary rules, (5) the attorney’s

disciplinary history, (6) whether the attorney has acknowledged his or her wrongful

conduct, and (7) mitigating circumstances.” In re Martin, 67 A.3d 1032, 1053

(D.C. 2013).


      In light of the Board’s thorough analysis of the sanctions factors—and the

lack of any meaningful challenge to it from Mr. Tun—we forgo an in-depth

discussion of the topic here. In brief, we agree with the Board that the sanctions

factors weigh heavily in favor of a harsher sanction given the serious nature of the

misconduct, which involved more than 20 years of repetitive, dishonest behavior.
                                         12

      We also note that this is Mr. Tun’s third visit to our court for violating our

rules of professional conduct (and his eighth time being subject to discipline in our

jurisdiction). Both of his prior suspensions involved dishonest conduct, and his 2018

suspension was for precisely the same type of dishonest behavior at issue here:

making false statements to a court. See Tun II, 195 A.3d at 74 (“This case involves

respondent’s dishonesty to the court in [a] recusal motion[.]”). Making matters

worse, his statements before the Hearing Committee in Tun II were found to have

been “intentionally false.” Id.


      Mr. Tun’s disciplinary history demonstrates a clear disregard for the candor

we expect from all members of our bar. He has repeatedly exhibited an inability to

learn from his mistakes or correct his behavior, even after facing discipline. As one

member of our court observed in Tun II, “[w]arnings and chastisements failed to

impress [Mr. Tun] with the need to conform to ethical standards of practice.” Id. at

80 (Glickman, J., concurring in part and dissenting in part). We do not take

Mr. Tun’s long record of rule violations lightly, and that record greatly influences

our decision today.


                             C.    Comparable Cases

      Turning to an analysis of comparable cases, we review our disciplinary

precedents and will adopt the Board’s recommended sanction as long as it “falls
                                         13

within [a] wide range of acceptable outcomes.” In re Martin, 67 A.3d at 1053.

Mr. Tun cites only two cases in support of his argument for a lesser sanction, but

neither counsels in favor of a more lenient outcome.


      In the first case, In re Silva, 29 A.3d 924 (D.C. 2011), we imposed a three-

year suspension with a fitness requirement on an attorney who had forged an

easement agreement between his client and several adjacent property owners and

then lied to his client about the forgery. Id. at 925. During the disciplinary

proceedings, the attorney acknowledged his wrongdoing but blamed it on his

struggles with substance addiction and “other personal problems.” Id. at 926. The

Hearing Committee recommended disbarment, but the Board recommended a three-

year suspension with a fitness requirement. 5 Id. On appeal, we adopted the Board’s

recommendation. Id. at 929.


      While In re Silva involved dishonest conduct, that case differs from Mr. Tun’s

in several significant ways. First, Mr. Silva’s dishonesty was largely confined to a



      5
         While a three-year suspension with a fitness requirement seems far less
drastic than outright disbarment (which requires that the disbarred attorney wait at
least five years before seeking readmission), we note that a demonstration of fitness
is an onerous—and sometimes insurmountable—obstacle to overcome. See In re
Cater, 887 A.2d 1, 25 (D.C. 2005) (“[W]hile a fitness requirement is not quite as
severe an enhancement as disbarment, it comes close; as we have explained, it can
transform a thirty-day suspension into one that lasts for years.”). The two sanctions
are thus more practically similar than their names might suggest.
                                          14

single transaction of forgery and its accompanying misrepresentations. See id. at

925. It did not involve multiple, separate incidents of dishonesty over the course of

nearly two decades.        Second, we gave significant weight to the Board’s

recommendation as a starting point for our analysis in that case. See id. at 926 (“We

think a strong enough case for rejecting the Board’s recommendation has not been

made.”). Here, the Board’s recommendation is disbarment and, under In re Silva,

we give it great weight.


      In the second case Mr. Tun cites, In re Slaughter, 929 A.2d 433 (D.C. 2007),

we also suspended the attorney for three years with a fitness requirement after he

engaged in a series of lies (first through forgeries and subsequently through false

statements to his law firm and others) mischaracterizing the nature of an attorney-

client relationship. Id. at 437-39. Both the Hearing Committee and the Board

recommended a three-year suspension with a fitness requirement. Id. at 440. On

appeal, we adopted that recommendation. Id. at 448.


      Certain language from In re Slaughter, like the opinion’s references to

Mr. Slaughter’s “repeated acts of dishonesty,” paints the case in a similar light to the
                                          15

present one. Id. at 447. But on the whole, In re Slaughter does not help Mr. Tun.

Crucially, we explained:


             Were it not for our deferential standard of review with
             respect to the Board’s recommendation, we would have no
             hesitation in ordering disbarment. We note, however, that
             Bar Counsel has filed no exception to the Board’s report
             and recommendation and characterizes the Board’s
             proposed sanction as “warranted and not inconsistent with
             dispositions in comparable cases.” We have recently
             recognized that . . . [the] imposition of a sanction more
             severe than that recommended by Bar Counsel should be
             the infrequent exception rather than the rule. We,
             therefore, have decided to adopt the Board’s
             recommendation, which falls within, though on the lenient
             side of, the appropriate range in this area.


Id. at 447 n.9 (emphases added). We could not have been clearer in the above-quoted

language that we would have disbarred Mr. Slaughter if the Board had recommended

it. Here, in contrast, the Board contends that disbarment is appropriate. Therefore,

as with In re Silva, the rationale behind imposing a lesser sanction in In re Slaughter

works in reverse here and actually militates in favor of a more severe sanction.


      Two additional points distinguish the present case from In re Silva and In re

Slaughter.   First, neither respondent had disciplinary histories comparable to

Mr. Tun’s five informal admonitions and two suspensions. See In re Silva, 29 A.3d

at 943 (noting, in the Board’s report and recommendation, that Mr. Silva had no

prior discipline in the District and only one instance of discipline in Virginia); In re
                                          16

Slaughter, 929 A.2d at 447 (noting Mr. Slaughter’s lack of disciplinary history).

Second, neither In re Silva nor In re Slaughter involved dishonesty directed at a

tribunal, something we have repeatedly called “an extremely serious ethical

violation.” See, e.g., In re Johnson, 275 A.3d 268, 277 (D.C. 2022) (per curiam)

(quoting In re Ukwu, 926 A.2d 1106, 1140 (D.C. 2007)). An attorney’s lack of

candor with a judicial tribunal, especially under the penalty of perjury, casts serious

doubt on his fitness to practice law. Accordingly, In re Silva and In re Slaughter do

not persuade us to give Mr. Tun a more lenient sanction. 6


      On the opposite end of the spectrum, two cases in particular support disbarring

Mr. Tun. The first, In re Corizzi, 803 A.2d 438 (D.C. 2002), involved an attorney

who had instructed two clients to give false deposition testimony and then lied to the




      6
         We also briefly address the trio of cases the Hearing Committee relied on in
support of a three-year suspension. None of those cases featured misconduct
comparable to the protracted dishonesty present here, and in each case we merely
adopted the Board’s unchallenged recommendation. See In re Rohde, 234 A.3d
1203, 1203 (D.C. 2020) (per curiam) (adopting the Board’s recommended sanction
of a public censure for a single instance of dishonesty where neither party took
exception to that recommendation); In re Adkins, 219 A.3d 524, 524 (D.C. 2019)
(per curiam) (adopting the Board’s recommended sanction of a three-year
suspension with a fitness requirement for concealing a hit-and-run conviction and
other misrepresentations on a single application where neither party took exception
to that recommendation); In re Small, 760 A.2d 612, 613 n.1, 614 (D.C. 2000) (per
curiam) (adopting the Board’s recommended sanction of a three-year suspension
with a fitness requirement for failing to update a D.C. Bar admission application
where neither party took exception to that recommendation).
                                         17

court and opposing counsel about his attorney-client relationship with a third client.

Id. at 440-41. Both the Hearing Committee and Board found that Mr. Corizzi had

violated D.C. R. Prof. Conduct 3.3(a), 3.4(b), and 8.4(c) (analogues to two of the

Maryland rules Mr. Tun violated here) by suborning the perjury of his clients and

recommended that he be disbarred. In re Corizzi, 803 A.2d at 440-41. On appeal,

we adopted that recommendation. Id. at 443.


      In our decision, we explained that “perjury and perjury-related offenses

involve moral turpitude per se.” Id. at 442. Under District of Columbia law, formal

convictions for crimes of moral turpitude mandate disbarment. See D.C. Code

§ 11-2503(a) (“When a member of the bar of the District of Columbia Court of

Appeals is convicted of an offense involving moral turpitude, . . . the name of the

member of the bar so convicted shall be struck from the roll of the members of the

bar and such person shall thereafter cease to be a member.”). We clarified, however,

that a “lawyer need not actually be convicted of a crime of moral turpitude in order

to be disbarred on the basis of the underlying conduct.” In re Corizzi, 803 A.2d at

442 (emphasis added). The fact that Mr. Corizzi was never criminally charged and

convicted did not save him from disbarment. Id. at 443; see In re Slattery, 767 A.2d

203, 207 (D.C. 2001) (“[A]n attorney is not immune from bar discipline under

Rule 8.4 merely because a complainant or prosecuting authority has chosen not to

bring criminal charges. Rather, an attorney may be disciplined for having engaged
                                          18

in . . . dishonest or deceitful conduct, despite not having been prosecuted for such

actions.”). Here, both the Hearing Committee and the Board determined that

Mr. Tun had perjured himself by submitting knowingly false renewal applications

in violation of both federal and state law (a point he conceded, at least with respect

to his omission of pending discipline in his sixth renewal application). Had he been

criminally charged with and convicted of perjury, there would be nothing to discuss.

See In re Daum, 69 A.3d 400, 401 (D.C. 2013) (per curiam) (holding that a perjury

conviction mandates disbarment under District law). The mere fortuity that Mr. Tun

was not criminally prosecuted for his misconduct does not dissuade us from

imposing a harsher sanction. And while it is true that our role differs from that of

the criminal justice system, our duty to protect the public and the integrity of our bar

drives us to take action even when law enforcement does not.


      The second case is In re Baber, 106 A.3d 1072 (D.C. 2015) (per curiam),

where we held that a pattern of dishonest conduct over the course of multiple years

warranted disbarment. Id. at 1077. Mr. Baber had represented a client in a probate

matter despite knowing little about probate law, lied to his client and the court about

various deadlines and filings, and then later sued his client to recover arbitrary fees

while making numerous misrepresentations in the process. Id. at 1073-75. Agreeing

with Disciplinary Counsel, the Hearing Committee determined that Mr. Baber had

committed “flagrant dishonesty” in violating several rules, including D.C. R. Prof.
                                         19

Conduct 3.3 and 8.4, and recommended disbarment. In re Baber, 106 A.3d at 1075.

The Board, however, recommended a three-year suspension in light of Mr. Baber’s

lack of disciplinary history and the fact that his conduct was largely limited to a

single representation. Id. at 1075-76. On appeal, we departed from the Board’s

recommendation and disbarred Mr. Baber. Id. at 1077.


       In our ruling, we emphasized the fundamental principle that “honesty is basic

to the practice of law, and that lawyers have a greater duty than ordinary citizens to

be scrupulously honest at all times.” Id. And while a single lie certainly does not

warrant our harshest sanction, we concluded that disbarment was appropriate given

that “th[e] case involve[d] a series of knowingly false statements, not only to [the

client] but also . . . in written pleadings filed in court.” Id. (emphasis added). In

other words, it was the “repeated and protracted nature of Mr. Baber’s dishonesty”

that tipped the scales in favor of disbarment. Id.; see In re O’Neill, 276 A.3d 492,

503 (D.C. 2022) (“[F]lagrant dishonesty provide[s] an independent basis

for . . . disbarment.”).


       The lessons from these two cases inform our decision today. While Mr. Tun’s

behavior did not involve the type of dishonesty to clients present in In re Corizzi or

In re Baber, the protracted and persistent nature of his misconduct, coupled with our

deference to the Board, warrants disbarment. Attorneys simply cannot be trusted to
                                           20

fulfill their duties to the judicial system and to the public if they flout their duty to

be truthful. See, e.g., In re O’Neill, 276 A.3d at 503 (explaining that a “continuing

and pervasive indifference to the obligations of honesty in the judicial system”

warrants disbarment). Mr. Tun has failed to respect that obligation again and again,

leading the Hearing Committee to observe that it could “envisage no fitness

requirements, probation conditions, or CLE courses that [would] correct [his]

disregard for the truth.” We agree and hereby revoke his membership in our bar.


                                  IV.    Conclusion

      For the foregoing reasons, Harry Tun is disbarred from the practice of law in

the District of Columbia. For purposes of reinstatement, the effective date of his

disbarment will not begin to run until he files an affidavit that complies with D.C.

Bar Rule XI, § 14(g).


                                                      So ordered.